DETAILED ACTION
This application is response to a filling filed on November 7th, 2019. Claims 1-4 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 5th, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 7th, 2019 and March 18th, 2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a device for communication in controller should be included in drawings due to it being necessary for the functions of the claimed invention as described in the specification on page 8 para 0034 line 17.  Any structural detail that is essential for a proper understanding of the disclosed invention 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 1: "branch point P" is not labeled in figure 1 despite being referenced in page 7 para 0030 line 8 of the specification.
Figures 6A-10A: There are no transport vehicles 61(6) and 62(6) in specification document. There are transport vehicles 61 and 62 in specification. Same problem is held with all other reference numbers except the L, R, and O numbers for figures 6-9 and parts of 10-12. Repeated objections are omitted to save time. Correction for consistency of specification or drawings is requested.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 2: Reference number "S3" is not recited in specification.
Figure 2: Reference number "S4" is not recited in specification.
Figures 6A-10A: There are no transport vehicles 61(6) and 62(6) in specification document. There are transport vehicles 61 and 62 in specification. Same problem is held with all other reference numbers except the L, R, and O numbers for figures 6-9 and parts of 10-12. Repeated objections are omitted to save time. Correction for consistency of specification or drawings requested.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: TRANSPORT VEHICLE SYSTEM WITH PUSH-OUT CONTROL.
The disclosure is objected to because of the following informalities:
Page 4 para 0010 lines 3-7: The sentence “That is, it is possible to increase the possibility that the push out target vehicle can execute the transport command that the push out target vehicle has been about to execute before the movement (the possibility that a transport command is assigned)” does not make sense and is likely the result of poor translation. This sentence is especially difficult to understand the first time it is read given that the definition of a “push out” command was not properly defined till later. Clarification is requested.
All references to various transport vehicles should have a unique reference number. This includes “multiple transport vehicles 6” in page 9 para 0035 lines 2-3, “empty transport vehicle 6” in page 9 para 0036 line 17, as well as any other iteration of 
Page 10 para 0041 line 21: “target vehicle 6E” is not displayed on figure 1 despite the section that this callout is in is describing FIG 1. Also, FIGS 6A and 6B do not display a "6E" but do display a "6E(6)".
Page 12 para 0047: Should probably mention at the beginning of this paragraph that this is the beginning of the description of Figure 2.
Page 12 para 0048 lines 23-26: “If the push out target vehicle 6E is not searched in step S2, the processing of this cycle is terminated, and the processing is repeatedly performed from step S1 in the subsequent cycle” is likely step 3 in FIG. 2 but the specification fails to identify is as such.
Page 12 para 0048 lines 26-27: “If the push out target vehicle 6E is searched in step S2, the push out controller 55 performs the next push out control” is likely step 4 in FIG. 2 but the specification fails to identify is as such.
Page 13 para 0053 lines 23-24: “…identified in the verification in step 12…” there is no verification in step 12, likely a translation error where the same word was translated differently in separate locations.
Page 14 para 0054 line 4: "the upstream side" lacks antecedent basis.
Page 16 para 0063 lines 4-5: “… there are transport vehicles 61 and 62 that are travelling…” There are no transport vehicles 61 and 62 in drawings. There are, however, transport vehicles 61(6) and 62(6) in the drawings. Same problem is held with the 6E and P1, P2, P3, P4 and P5 reference numbers for figures 6-12. Repeated objections are omitted to save time. Correction for consistency of specification or drawings requested.
Page 16 para 0063 lines 21-22: "...first, the route starts to be..." which route is being referenced is not clearly defined given nearby references to multiple routes. If the route is the shaded part in the figures then it should have its own reference number.
Page 18 para 0070 line 6: Inconsistency: "traveling transport vehicle 6" should be "traveling transport vehicle 61(6)"
Page 18 para 0071 lines 21-22: “the push out point O1 is a point before the branch point P on the track 4.” Lack of reference to which branch point P it is before and there are multiple tracks next to O1 like R20 but there are no tracks 4 in FIGS 7A-9B.
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiro, Kuwata (Japanese Pub. No. 2013035670 A), herein after Shiro.
Regarding claim 1, Shiro teaches a controller that controls a plurality of transport vehicles capable of travelling along a predetermined route (Shiro: Para. 0005 also see claim 1; "a controller that controls the plurality of transport vehicles and that removes other transport vehicles off the route to the destination so that the transport vehicles can travel to the destination."); wherein when one of the plurality of travelling transport vehicles approaches another one of the plurality of transport vehicles that is stopped, the controller performs push out control of transmitting a travel command to the another one of the plurality of transport vehicle that is stopped (Shiro: Para. 0017; "A removal control unit 30 detects other transport vehicles that interfere with the movement of the transport vehicle 10 for transport, dispatching, charging, or removal, and controls the removal."); and in the push out control: a push out point off planned travelling routes of all transport vehicles in a predetermined area is searched (Shiro: Para. 0028; "if there is a branch between the removal position and the current position, the removal position can be distributed to both sides of the branch."); and a command to travel to the push out point is transmitted as the travel command (Shiro: Para. 0017; "Movement to the destination is commanded when it is judged that the transport vehicle to be removed can arrive at the destination first, and if it cannot, movement is not commanded. The dispatching control unit 31 moves the empty transport vehicles 10 along the travel route so that they are distributed in a way that avoids traffic congestion and allows them to load the generated cargo promptly.").
Regarding claim 2, Shiro teaches the push out point is a point before a branch point in the route (examiner interprets that the branch point and the location before a confluence are both points before an intersection in a road/rail network) (Shiro: Para. 0017; "The area to be removed may be the entire area from the current location to the destination of the transport vehicle 10, or it may be limited to a section from the current location to a location that is a predetermined number of points away, or from the current value to a location before the next confluence, and the like.").
Regarding claim 4, Shiro teaches in the search for the push out point in the push out control: a route in the predetermined area is traced frontward in a travelling direction from a stop point of the another one of the plurality of transport vehicles (Shiro: Para. 0018; "In the removal control, the forced removal range is determined for each transport vehicle, and the extended removal range required for removal of other transport vehicles within the forced removal range is determined. The list of transport vehicles to be removed lists other transport when a point off planned travelling routes of all transport vehicles in the predetermined area is found, a point based on the found point is set as the push out point (Shiro: Para. 0018 and 0028; "In the determination of the removal position, the destination to which the transport vehicle to be removed (the removal destination point) is determined as the removal position. The removal position is preferably the next point in the forced removal range in order to minimize the travel distance associated with removal, but it can also be the next point, or a point where demands such as loading occur more frequently." "...if there is a branch between the removal position and the current position, the removal position can be distributed to both sides of the branch."); and when the point off the planned travelling routes of all the transport vehicles in the predetermined area is not found within a predetermined distance from the stop point, a point based on a point that is a predetermined distance away from the stop point is defined as the push out point (Shiro: Para. 0017; "The area to be removed may be the entire area from the current location to the destination of the transport vehicle 10, or it may be limited to a section from the current location to a location that is a predetermined number of points away, or from the current value to a location before the next confluence, and the like.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Shiro.
Regarding claim 3, in one embodiment Shiro teaches a return route to return from the searched push out point to a stop point of the another one of the plurality of transport vehicles is acquired (Shiro: Para. 0019 and 0027, also see Figure 7.1; "When traveling along a loop route, the number of candidates for the removal position increases by distinguishing the first lap from the second lap. As a result, the current position of the transport vehicle and the positions downstream of the current position and upstream of the destination can be freely specified as removal positions." "Since transport vehicle B is ahead of transport vehicle A, the point after transport vehicle A passes is considered to be the point of the second lap, and can be used as the position from which transport vehicle B is removed. If it is assumed that point P2 of the second lap is the position from which transport vehicle B will be removed, it can move as shown in Figure 7.3. Since transport vehicle A has already passed point P2 in the first lap, it can be determined that transport vehicle B can arrive at point P2 in the second lap first. When the transport vehicle is removed on a circular route, the same position can be distinguished according to the number of laps, such as whether it is the first, second, third, or fourth point. In this way, the range of selection can be expanded."). This embodiment does not teach a score evaluating ease with which the acquired return route returns to the stop point is calculated based on at least one of a distance, a required travel time, and a route cost of the return route; and a command to travel to the push out point when the calculated score is less than a threshold is defined as the travel command.
a score evaluating ease with which the acquired return route returns to the stop point is calculated based on at least one of a distance, a required travel time, and a route cost of the return route (Shiro: Para. 0009; “[Figure 4] Diagram showing a basic example of removal in an embodiment. 1) The removal range for transport vehicle A is determined, 2) The removal positions for transport vehicles B and C are temporarily determined, 3) The removal position for transport vehicle C is changed to point P2 because transport vehicle C can arrive at the removal position first and the removal position is included in the extended removal range for transport vehicle B, and 4) Transport vehicles B and C are commanded to execute removal.”); and a command to travel to the push out point when the calculated score is less than a threshold is defined as the travel command (Shiro: Para. 0009; “[Figure 4] Diagram showing a basic example of removal in an embodiment. 1) The removal range for transport vehicle A is determined, 2) The removal positions for transport vehicles B and C are temporarily determined, 3) The removal position for transport vehicle C is changed to point P2 because transport vehicle C can arrive at the removal position first and the removal position is included in the extended removal range for transport vehicle B, and 4) Transport vehicles B and C are commanded to execute removal.”) for the benefit of creating an optimize route that can be traveled safely and efficiently when preforming removal control.
It would have been obvious to one ordinarily skilled in the art before the filling of the application, in view of the embodiments taught in Shiro, to include the score and command as claimed, to create a looping return route that optimizes the return route for the vehicle to safely and efficiently return to the original location after removal control.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US Pub. No. 20110125350 A1), herein after Won, and in further view of Echizen et al. (US Pub. No. 20170217461 A1), herein after Echizen.
Regarding claim 1, Won teaches a controller that controls a plurality of transport vehicles capable of travelling along a predetermined route (Won: Para. 0009; "Traffic through a merge is controlled by a local merge controller independent of central control. Congestion can be reduced by dynamic routing avoiding merges which tend to be overloaded."); wherein when one of the plurality of travelling transport vehicles approaches another one of the plurality of transport vehicles that is stopped, the controller performs push out control of transmitting a travel command to the another one of the plurality of transport vehicle that is stopped (Won: Para. 0002 and 0009; "This invention relates to automated vehicle systems such as personal rapid transit systems with vehicles travelling along tracks forming a network of stations, merges, and diverges interconnected by unidirectional links in the form of tracks." "With asynchronous control, merge conflicts are resolved locally as in car traffic. Vehicles can depart from a station as soon as there is a free slot on the main guideway but they may have to slow down or even stop before going through a merge. Traffic through a merge is controlled by a and in the push out control: a push out point off planned travelling routes of all transport vehicles in a predetermined area is searched (Won: Para. 0003; "Stations are normally located off-line on sidetracks so that stopping vehicles do not hinder passing vehicles."); and a command to travel to the push out point is transmitted as the travel command (Won: Para. 0009; "Congestion can be reduced by dynamic routing avoiding merges which tend to be overloaded. Merge capacities can be utilized up to 100% and vehicles can be dynamically rerouted if necessary."").
Won specifically does not disclose that the vehicles are pushed out, rather that the vehicles are automatically scheduled to stop off the planned travel routes of moving vehicles. 
In a similar field, Echizen teaches when one of the plurality of travelling transport vehicles approaches another one of the plurality of transport vehicles that is stopped, the controller performs push out control of transmitting a travel command to the another one of the plurality of transport vehicle that is stopped (Echizen: Para. 0122; "In the case of the conventional interlocking device, taking into account that a first train (Train-B) overruns across a switch, the device performs route control on an overrun section (the section containing the switch T31 in the case shown in FIG. 8, and the section containing the switch T32 in the case shown in FIG. 9) in addition to an entry section (the protection area of the signal 1R in the case shown in FIG. 8, and the protection area of the signal 2L in the case shown in FIG. 9) at the time of route control on the entry section for the following train (Train-B)."); and for the benefit of dynamic route control.

Regarding claim 2, Won teaches the push out point is a point before a branch point in the route (Won: Para. 0009; "With asynchronous control, merge conflicts are resolved locally as in car traffic. Vehicles can depart from a station as soon as there is a free slot on the main guideway but they may have to slow down or even stop before going through a merge. Traffic through a merge is controlled by a local merge controller independent of central control.").
Regarding claim 4, Echizen and Won remain applied as in claim 1, and Echizen goes on to further teach in the search for the push out point in the push out control: a route in the predetermined area is traced frontward in a travelling direction from a stop point of the another one of the plurality of transport vehicles (Echizen: Para. 0118, also see Fig. 8; "Here, the “catch-up control” is control characteristic of ATC and is control to permit the following train to enter an entry section even if the leading train is present in the entry section, as long as a first track circuit of the entry section does not detect train presence (hereinafter simply called “energized”). In the entry section (the protection area in the route), a plurality of track circuits, from the first track circuit to the last track circuit, are laid. The “first track circuit” is a track circuit laid closest to the entrance of the entry section."); when a point off planned travelling routes of all transport vehicles in the predetermined area is found, a point based on the found point is set as the push out point (Echizen: Para. 0118, also see Fig. 8; "Here, the “catch-up control” is control characteristic of ATC and is control to permit the following train to enter an entry section even if the leading train is present in the entry section, as long as a first track and when the point off the planned travelling routes of all the transport vehicles in the predetermined area is not found within a predetermined distance from the stop point, a point based on a point that is a predetermined distance away from the stop point is defined as the push out point (Echizen: Para. 0124, also see Fig. 9; "Further, in the case shown in FIG. 9, when route control on the entry section for the first train (Train-B) is performed, not only a route in the entry section but also a route in the overrun section is configured, so that the switch T32 is locked on the “normal” side (the side with oblique lines in FIG. 9, i.e., the Y direction side). Therefore, the first train (Train-B) can run along the proceeding direction as scheduled even if it overruns the switch T32.").
Echizen specifically does not disclose that the vehicles are stopper, rather the pushed vehicle is slower than the vehicle behind it. 
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route control system for slow moving vehicles from Echizen to also function on stopped vehicles, for the benefit of systems which lack a dedicated vehicle depot for storage of vehicles or their maintenance off the route of traveling vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiroyasu, Kawai (JP Patent No. 11-143537 A) teaches a system performing push out control in a looping system. Original copy was not fully translated so a hand translation has been obtained by examiner and provided in the first action on the merits of this application.
Kichkaylo, Tatiana (US Pub. No. 20180299882 A1) teaches a warehouse inventory sorting system involving multiple transportation robots, in the system at intersections the robots stop just before said intersection and waits to turn onto their planned route till after the route and intersection is clear.
Harasaki, Kazumi (US Pub. No. 20140358338 A1) teaches a transport vehicle system that includes a step for vehicles to stop before branches or confluences when their planned route is blocked by another vehicle.
Cooper et al. (US Pub. No. 20130131909 A1) teaches a train yard that utilizes multiple branches in a path to store stopped trains that are either waiting for instructions or are in a queue for entering a permanent place to park.
Backes et al. (US Pub. No. 20130090801 A1) teaches a vehicle control system that prevents vehicles from traversing a path that another vehicle is traversing.
Modery et al. (US Patent No. 4766547 A) teaches conveyors routing and stop points that occur before the merging of two conveyor lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663